The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is in response to the application filed 10/18/2019.  Claims 1-30 are pending.

Specification
The abstract of the disclosure is objected to because it includes language which may be implied (see below, “Apparatuses…disclosed herein…one disclosed” emphasis added).  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement filed 10/18/2019, 04/22/2020 and 08/17/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2-11, 13-21 and 23-30 are objected to because of the following informalities:  the claims do not include indenting for each step/element.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75 (i)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite provide access to a merchant system interface on a touch screen display and provide access to a customer system interface on a touch screen display in a payment transaction.
	
USPTO Revised Guidance
2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;

(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:

(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

	Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite provide access to a merchant system interface on a touch screen display and provide access to a customer system interface on a touch screen display in a payment transaction. 
The claim as a whole recites a method of organizing human activity.  Specifically, a fundamental economic process of a sales/payment transaction. The claimed invention is a  allows for users to access a merchant touch screen display in a payment transaction which is a payment/sales transaction. Thus, the claim recites an abstract idea. 
The mere nominal recitation of a generic interface and display device does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of a payment transaction a computer environment. The claimed computer components are recited at a high level of generality (by applicant’s own admission, see para 35 of originally filed specification “wherein the system interfaces can operate as customer 14 Attorney Docket No.: CLVRP037C1 system interfaces and merchant system interfaces as described previously … or any other types of interfaces”)  and are merely invoked as tools to perform an existing merchant payment process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform both the detecting and access steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a 
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of connecting with a merchant interface in a payment transaction. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
The elements of the dependent claims 2-11, 13-21, and 23-30 (connecting, instantiating, detecting) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claim 1. Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological  2-11, 13-21, and 23-30 are not patent eligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 12, 15-18, 22, 24, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Govindarajan et al. (US 2015/001291 A1).
	Specifically as to claims 1, 12 and 22,  disclose a dual mode payment interface device comprising: a touch screen display; stored instructions for operating in a first mode of operation and a second mode of operation (see para 38 secondary device 800 and para 30); a means for detecting a communicative connection with a display device (see para 38); a means for enabling the second mode of operation in response to the means for detecting the communicative connection detecting the communicative connection (see para 38); wherein the dual mode payment interface device provides access to a merchant system interface on the touch screen 
Specifically as to claims 4, 15 and 28, an applications microprocessor on the dual mode payment interface device; and wherein the dual mode payment interface device is programmed to: (i) instantiate, using the applications microprocessor, an operating system that controls both the customer system interface and the merchant system interface; and (ii) detect the communicative connection with the display device (see para 38).  
Specifically as to claims 5, 16 and 29, the dual mode payment interface device is programmed to detect the communicative connection using an event listener registered with the operating system (see para 38).  
Specifically as to claims 6 and 17, a secure microprocessor; and a payment interface that is directly connected to the secure microprocessor and that is not directly connected to the applications microprocessor (see para 38).  
Specifically as to claims 7 and 24, the customer system interface provides a prompt for payment information; and the merchant system interface provides a prompt for payment total confirmation (see para 40, 41 and 42).  
Specifically as to claims 8, 18 and 26, further comprising: an applications microprocessor on the dual mode payment interface device; and wherein the dual mode payment interface device is programmed to: (i) instantiate, using the applications microprocessor, an operating system that controls both the customer system interface and the merchant system interface; (ii) generate, 
 Specifically as to claim 27, a first port on the dual mode payment interface device; and a second port on the display device; wherein the wire provides the communicative connection between the first port and the second port; and wherein the display device does not include a microprocessor (see paragraph 35 and figure 5).  
Specifically as to claim 30, a secure microprocessor on the dual mode payment interface device; and a payment interface that is directly connected to the secure microprocessor and that is not directly connected to the applications microprocessor; wherein the display device does not include any payment interfaces (see para 38).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 9-11, 13, 14, 19-21  and 23, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindarajan et al. (US 2015/001291 A1) further in view of Lim et al. (KR 2017 0090201 A).
Specifically as to claims 2, 13 and 23, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose lock-in the second mode of operation upon: (i) the detecting of the communicative connection with the means for detecting the communicative connection; and (ii) the enabling of the second mode of operation with the means 
	Lim et al. teach a feature of detecting a connection or disconnection and switching based on the connection (see para 57-75).  Lim et al. teach this is design choice.
It would have been obvious to one of ordinary skill in the art to include in the payment system of Govindarajan et al. the ability to switch between modes as taught by Lim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claims 3 and 14, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose switch from the first mode of operation to the second mode of operation automatically upon: (i) the detecting of the communicative connection with the means for detecting the communicative connection; and (ii) the enabling of the second mode of operation with the means for enabling the second mode of operation in response to the means for detecting the communicative connection detecting the communicative connection.  
Lim et al. teach a feature of detecting a connection or disconnection and switching based on the connection (see para 57-75).  Lim et al. teach this is design choice.
It would have been obvious to one of ordinary skill in the art to include in the payment system of Govindarajan et al. the ability to switch between modes as taught by Lim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary 
Specifically as to claims 9 and 19, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose a peripheral hub; and wherein the peripheral hub provides the communicative connection with the display device.  
Lim et al. teach  connection hubs are a predictable design choice (see para 57-75).  Lim et al. teach this is design choice.
It would have been obvious to one of ordinary skill in the art to include in the payment system of Govindarajan et al. the ability to use peripheral hubs as taught by Lim et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable design choices.  A person of ordinary skill would have understood prior art teachings, or what a person of ordinary skill would have known or could have done.
Specifically as to claims 10, 20 and 25, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose the dual mode payment interface device is programmed to lock-in the second mode of operation upon detecting the communicative connection by: (i) instantiating a first screen and a second screen separate from the first screen; (ii) only displaying the merchant system interface on the first screen; and (iii) only displaying the customer system interface on the second screen.  
Lim et al. teach a feature of detecting a connection or disconnection and switching based on the connection (see para 57-75).  Lim et al. teach this is design choice.

Specifically as to claims 11 and 21, Govindarajan et al. disclose the claimed invention as applied above but does not specifically disclose an applications microprocessor on the dual mode payment interface device; wherein the dual mode payment interface device is programmed to: (i) instantiate, using the applications microprocessor, an operating system that controls both the customer system interface and the merchant system interface; (ii) generate, using the operating system, a first screen and a second screen separate from the first screen; and (iii) transmit only one of the first and second screens to the display device via the communicative connection; and wherein the dual mode payment interface device is programmed to lock-in the second mode of operation upon detecting the communicative connection by: (i) only displaying the merchant system interface on the first screen; and (ii) only displaying the customer system interface on the second screen. 
Lim et al. teach a feature of detecting a connection or disconnection and switching based on the connection (see para 57-75).  Lim et al. teach this is design choice.
It would have been obvious to one of ordinary skill in the art to include in the payment system of Govindarajan et al. the ability to switch between modes as taught by Lim et al. since the claimed invention is merely a combination of old elements, and in the combination each .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Foran-Owens et al. disclose an all in one proximity payment device with authentication locally. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691